    Case 1:19-cv-00066-SPW-TJC
  'Oslted  StaEes          ForeatDocument 29-12
                                              R-1 Filed 01/31/20 Page 1 of 14
   Depart8etrE of          Servlce                                       U
                                                                       I OZEfuIAN , ivil 59715
   Agriculture


   Reply To:   5460                                     Date:
                                                                            ;
                                                                     ^{UL       I   eA(

    Subject: Rrghcs by Prescripcion / Procectiog Onited Staces                             it     t -,




         To: Foresc Supervisors
                                                      (-.       p-4-- L
                                                       ru-L\;.
                                                 d.^f= { &1y-\<Je)     r
                                                                                          ati
                                                                                          C0t'ti.t 5,,


   Afcer Mark todine's inrerestj-ng presenE.at.ion on prescripcive rights at the April <-r-
   Regional Righcs-of-t{ay session, Gary Johnson of my scaff met with him, Assiscant At\
   U.S. Attorney Lorraine Gallinger, and Sandy Becker of ehe U.S. Attorney's Office Od
   co gain a bectrer understanding of cLris process. A summary of their conversationG
   follows:
   PRESCRIPTTVE EASE}fE}flTS   :


   Although che Uniced States (U.S.) would sue in federal court Eo guiet tj-t1e to
   propercy, the law which we nould apply to decide the merits of ehe case is real
   property righcs of che appropriate state.
   Before consi-dering ehe elemenE.s in establishing a prescriptrive right, one must
   Iook co che appropriace statre codes; i.e., MonE,ana Code Annotrated, Part 4 of
   Ticle 70, sets ouE. the ability of any party to acguire any property under
   adverse possession.

   The U.S. vould pursue adwerse possession similiar to a private party rather than
   under public righcs. If successful in ics c1aim, the US could then control and
           the right-of-way.
   Because the US would pursue r:nder private rights, tshe Forest Service may be able
   co claim rights r:nder recreat.ional use. A cfaim could be made that trhis is a
   major activitry on National Forest 1ands.
    ,/
  ,/To acquj.re a rj.ghc by prescription, stace codes reguire that cert.ain elements
t/ musE be proven. In Monc.ana, use musc. be:

       @en                                             Concinuous

       Notorious                                       Uninterrupted
       Exclusive                                       For a Staeucory Period of Time
       Adverse

   For definiti.ons of these elements, please rewiew the material Mark handed ouc at
   che rights-of-way session. Each Foresc should have aE leastr one copy of che
.r::'.iry        magerial . The defini-'onE are noe hou )rou or I sould iaterpretr, butr hou the
                    Case 1:19-cv-00066-SPW-TJC
                 various  courts have     -ded.  Document 29-12 Filed 01/31/20 Page 2 of 14

                 The scar.ucory period must, be kepE in nind- In general, for Idaho and Montana it
                 is 5 years, to years for North Dakota, and 20 years for South Dakot.a.
                 If trhe court decides t.hat a righc has been establi-shed, it,   becomes   a property
                 r:-ghc Eo be held uncil relinquished kry the U.s.
                 The U.S. would acquire a righc E,o che extent of blst,ori-c use onJ.y.      Therefore.
                 r.E is important. Eo escablish whaE, was the ext,ent of rb,lEt,oric use.     M.intenance
                 records are a musE in proving our cage.
                 The location of che facility (road/erail) is irportanE. It must remain the          same
                 buc could move if acquiescence by the landowner could be shown.

                 Advantages of:         Prescriocive Riqhcs                       Condemn?tion

                                        No CompensaEion.                          Recordable document.


        /tz )                           Shorter time period to
                                        pursue rrghcs.
                                                                                  Right-of-way set out.
                                                                                   in the easemenE,.

                -,-.PROTECTIQN   9F   RIGI{TS:

                   The int.erestrs of the Uniced Scates in che road and crail syscem snrst be
                ','proE,ected.   I am cerEain thac each Forest has roads/E,rails where access may be
                ' blocked by some means.

        |
        i
                 rc a Foresr discowers thac use (and t,haE use can be supported by historj.c
        I        ewidence) of a road/crai} is being challenged, the landowner must be contacced,
        I        rnforming chern chac the US claims an interest in ehe facilicy and ehat chey are
        i        .. crespass. You should also reguire removal of any obstacle within a
                 reason^hle cime period.' If che laadonaer refuses t.o cortEr1y, the Forest, should
                 remove the obscacle and inform the owner Ehat you are protrectiog Etle interest of
                 che Uniced SE,aE,es in chq system. If che landorcner is persistenE, iu blocking
                 access, legal acEion must be Eaken against the party- For exa-uple:
            i
                       If a righc-of-way is fenced, notify the landornaers to rernove Ehe fence- ff
                       they refuse, remove.the fence and notify Ehe landorrners. If Ehey persisc in
                       blocking accesa, legal action musE be taken against che owners.
                       If a road is construct,ed across a t,raiI, notrify the landoxners and regtrire
                       Ehac che crai] be reescablished. If they refuse, bring suie against the
                       Iandowners.

                       In aII cases. Ehe staeuEe of limitacion for Erespass musE, be considered,         as
                       Ehe scarucory pericd begins when Forest personnel became aware of ehe
                       trespass.

                  TO PROTECT THE INTEREST OF TT{E UNITED STATES, YOU SHOUI,D GIVE SERIOUS
   */             CONSIDERATION TO FILING A STATEMENT OF INTEREST ON ALL TRATLS AI.ID ROADS      WHERE
'.    ', .
      Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 3 of 14
     TI{E FOREST SERVIC qS NOT I{AI/E RECORDED BASEMrII\TTI JT EUTDENCE INDICATES                              THAT
     A RIGHT CA}I BE ESTIBLISHED.

                 To scarc Ehe process, tlre Forest Elust inveotorry ttreir road/trail system
                 Criteria for filing must be developed; i.e- docusrented historic use, no
                 docr.rmented historic use but couLd obtain affidawies. and possible ownership
                 change. Based on E,he criceria, prroricies carr be set for filing the
                 sEaEemenE of i-ncerests.

                 .Any sEat.ement,   of i.o,t,ere6t proposals   musts   be revierred by   OGC   before filing
                           this inforrratioo will be helpful in pursuiag youir rights-of -way
             e                 and Lorraine are arrailable to assist in deceroniaing 'hJ-storic
             I         .rf      have any quest.ions, feel free to contact Gary Johnson atr 329-3600


                             G(q*
                             WASSINGER
     DrrecEor, Lands and Mine r(

     cc:         OGC
                 Assc'. US At.torney (Bi1lings)
                 RO.WRHP
                 RO    ENG
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 4 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 5 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 6 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 7 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 8 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 9 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 10 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 11 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 12 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 13 of 14
Case 1:19-cv-00066-SPW-TJC Document 29-12 Filed 01/31/20 Page 14 of 14
